UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6173


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD B. PHILLIPS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Mark S. Davis, District
Judge. (2:07-cr-00073-WDK-JEB-1; 2:09-cv-00098-MSD)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold B. Phillips, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold      B.   Phillips      seeks        to    appeal    the   district

court’s    order     denying    his     motion      for       habeas    relief    filed

pursuant to 28 U.S.C.A. § 2255 (West 2010).                            We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he

timely    filing   of    a   notice   of       appeal    in    a   civil   case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on May 13, 2010.        The notice of appeal was filed on January 28,

2011.*    Because Phillips failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.          We dispense with oral argument because the

     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                           2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                      3